UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 OR Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number1-12202 ONEOK PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 93-1120873 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 West Fifth Street, Tulsa, OK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(918) 588-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer XAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 28, 2010 Common units 65,413,677 units Class B units 36,494,126 units Table of Contents ONEOK PARTNERS, L.P. TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. Financial Statements (Unaudited) Consolidated Statements of Income - Three and Six Months Ended June 30, 2010 and 2009 5 Consolidated Balance Sheets - June 30, 2010, and December 31, 2009 6 Consolidated Statements of Cash Flows - Six Months Ended June 30, 2010 and 2009 7 Consolidated Statement of Changes in Equity - Six Months Ended June 30, 2010 8-9 Consolidated Statements of Comprehensive Income - Three and Six Months Ended June 30, 2010 and 2009 10 Notes to Consolidated Financial Statements 11-22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23-41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41-42 Part II. Other Information Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. (Removed and Reserved) 42 Item 5. Other Information 42 Item 6. Exhibits 42-43 Signature 44 As used in this Quarterly Report, references to “we,” “our,” “us” or the “Partnership” refer to ONEOK Partners, L.P., its subsidiary, ONEOK Partners Intermediate Limited Partnership, and its subsidiaries, unless the context indicates otherwise. The statements in this Quarterly Report that are not historical information, including statements concerning plans and objectives of management for future operations, economic performance or related assumptions, are forward-looking statements.Forward-looking statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “should,” “goal,” “forecast,” “guidance,” “could,” “may,” “continue,” “might,” “potential,” “scheduled” and other words and terms of similar meaning.Although we believe that our expectations regarding future events are based on reasonable assumptions, we can give no assurance that such expectations or assumptions will be achieved.Important factors that could cause actual results to differ materially from those in the forward-looking statements are described under Part I, Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations, “Forward-Looking Statements” and Part II, Item 1A, “Risk Factors” in this Quarterly Report and under Part 1, Item 1A, “Risk Factors,” in our Annual Report. INFORMATION AVAILABLE ON OUR WEB SITE We make available on our Web site copies of our Annual Report, Quarterly Reports, Current Reports on Form 8-K, amendments to those reports filed or furnished to the SEC pursuant to Section 13(a) or 15(d) of the Exchange Act and reports of holdings of our securities filed by our officers and directors under Section 16 of the Exchange Act as soon as reasonably practicable after filing such material electronically or otherwise furnishing it to the SEC.Our Web site and any contents thereof are not incorporated by reference into this report. We also make available on our Web site the Interactive Data Files required to be submitted and posted pursuant to Rule 405 of Regulation S-T.In accordance with Rule 402 of Regulation S-T, the Interactive Data Files shall not be deemed to be “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. 2 Table of Contents GLOSSARY The abbreviations, acronyms and industry terminology used in this Quarterly Report are defined as follows: AFUDC Allowance for funds used during construction Annual Report Annual Report on Form 10-K for the year ended December 31, 2009 ASU Accounting Standards Update Bbl Barrels, one barrel is equivalent to 42 United States gallons Bbl/d Barrels per day BBtu/d Billion British thermal units per day Bcf Billion cubic feet Btu(s) British thermal units, a measure of the amount of heat required to raise the temperature of one pound of water one degree Fahrenheit Bushton Plant Bushton Gas Processing Plant Clean Air Act Federal Clean Air Act, as amended Clean Water Act Federal Water Pollution Control Act Amendments of 1972, as amended EBITDA Earnings before interest, taxes, depreciation and amortization EPA United States Environmental Protection Agency Exchange Act Securities Exchange Act of 1934, as amended FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP Accounting principles generally accepted in the United States of America Intermediate Partnership ONEOK Partners Intermediate Limited Partnership, a wholly owned subsidiary of ONEOK Partners, L.P. KCC Kansas Corporation Commission LIBOR London Interbank Offered Rate MBbl Thousand barrels MBbl/d Thousand barrels per day MMBbl Million barrels MMBtu Million British thermal units MMBtu/d Million British thermal units per day MMcf/d Million cubic feet per day Moody’s Moody’s Investors Service, Inc. NBP Services NBP Services, LLC, a wholly owned subsidiary of ONEOK NGL products Marketable natural gas liquid purity products, such as ethane, ethane/propane mix, propane, iso-butane, normal butane and natural gasoline NGL(s) Natural gas liquid(s) Northern Border Pipeline Northern Border Pipeline Company NYMEX New York Mercantile Exchange OBPI ONEOK Bushton Processing Inc. OCC Oklahoma Corporation Commission ONEOK ONEOK, Inc. ONEOK Partners GP ONEOK Partners GP, L.L.C., a wholly owned subsidiary of ONEOK and our sole general partner OPIS Oil Price Information Service Overland Pass Pipeline Company Overland Pass Pipeline Company LLC Partnership Agreement Third Amended and Restated Agreement of Limited Partnership of ONEOK Partners, L.P., as amended Partnership Credit Agreement The Partnership’s $1.0 billion Amended and Restated Revolving Credit Agreement dated March 30, 2007 POP Percent of proceeds Quarterly Report(s) Quarterly Report(s) on Form 10-Q S&P Standard & Poor’s Rating Group SEC Securities and Exchange Commission Securities Act Securities Act of 1933, as amended Viking Gas Transmission Viking Gas Transmission Company XBRL eXtensible Business Reporting Language 3 Table of Contents This page intentionally left blank. 4 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ONEOK Partners, L.P. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Thousands of dollars, except per unit amounts) Revenues $ Cost of sales and fuel Net margin Operating expenses Operations and maintenance Depreciation and amortization General taxes Total operating expenses Gain (loss) on sale of assets ) ) Operating income Equity earnings from investments (Note H) Allowance for equity funds used during construction Other income Other expense ) Interest expense ) Income before income taxes Income taxes ) Net income Less: Net income attributable to noncontrolling interests 1 20 Net income attributable to ONEOK Partners, L.P. $ Limited partners' interest in net income: Net income attributable to ONEOK Partners, L.P. $ General partner's interest in net income ) Limited partners' interest in net income $ Limited partners' net income per unit, basic and diluted (Note I) $ Number of units used in computation (thousands) See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents ONEOK Partners, L.P. and Subsidiaries CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) Assets (Thousands of dollars) Current assets Cash and cash equivalents $ $ Accounts receivable, net Affiliate receivables Gas and natural gas liquids in storage Commodity imbalances Other current assets Total current assets Property, plant and equipment Property, plant and equipment Accumulated depreciation and amortization Net property, plant and equipment Investments and other assets Investments in unconsolidated affiliates Goodwill and intangible assets Other assets Total investments and other assets Total assets $ $ Liabilities and equity Current liabilities Current maturities of long-term debt $ $ Notes payable (Note D) Accounts payable Affiliate payables Commodity imbalances Other current liabilities Total current liabilities Long-term debt, excluding current maturities Deferred credits and other liabilities Commitments and contingencies (Note F) Equity ONEOK Partners, L.P. partners’ equity: General partner Common units: 65,413,677 and 59,912,777 units issued and outstanding at June 30, 2010 and December 31, 2009, respectively Class B units: 36,494,126 units issued and outstanding at June 30, 2010 and December 31, 2009 Accumulated other comprehensive income (loss) ) Total ONEOK Partners, L.P. partners' equity Noncontrolling interests in consolidated subsidiaries Total equity Total liabilities and equity $ $ See accompanying Notes to Consolidated Financial Statements. 6 Table of Contents ONEOK Partners, L.P. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (Unaudited) (Thousands of dollars) Operating activities Net income $ $ Depreciation and amortization Allowance for equity funds used during construction ) ) Loss (gain) on sale of assets ) Deferred income taxes Equity earnings from investments ) ) Distributions received from unconsolidated affiliates Changes in assets and liabilities: Accounts receivable ) Affiliate receivables ) Gas and natural gas liquids in storage ) Accounts payable ) Affiliate payables ) Commodity imbalances, net ) ) Other assets and liabilities ) ) Cash provided by operating activities Investing activities Changes in investments in unconsolidated affiliates Capital expenditures (less allowance for equity funds used during construction) ) ) Proceeds from sale of assets Cash used in investing activities ) ) Financing activities Cash distributions: General and limited partners ) ) Noncontrolling interests ) ) Borrowing (repayment) of notes payable, net Repayment of notes payable with maturities over 90 days - ) Issuance of long-term debt, net of discounts - Long-term debt financing costs - ) Repayment of long-term debt ) ) Issuance of common units, net of discounts Contribution from general partner Cash used in financing activities ) ) Change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Consolidated Financial Statements. 7 Table of Contents ONEOK Partners, L.P. and Subsidiaries CONSOLIDATED STATEMENT OF CHANGES IN EQUITY ONEOK Partners, L.P. Partners' Equity (Unaudited) Common Units Class B Units General Partner Common Units (Units) (Thousands of dollars) December 31, 2009 $ $ Net income - - Other comprehensive income - Issuance of common units (Note E) - - Contribution from general partner (Note E) - - - Distributions paid (Note E) - - ) ) June 30, 2010 $ $ See accompanying Notes to Consolidated Financial Statements. 8 Table of Contents ONEOK Partners, L.P. and Subsidiaries CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (Continued) ONEOK Partners, L.P. Partners' Equity (Unaudited) Class B Units Accumulated Other Comprehensive Income (Loss) Noncontrolling Interests in Consolidated Subsidiaries Total Equity (Thousands of dollars) December 31, 2009 $ $ ) $ $ Net income - Other comprehensive income - - Issuance of common units (Note E) - - - Contribution from general partner (Note E) - - - Distributions paid (Note E) ) - ) ) June 30, 2010 $ 9 Table of Contents ONEOK Partners, L.P. and Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Thousands of dollars) Net income $ Other comprehensive income (loss) Unrealized gains (losses) on derivatives ) ) Less:Realized gains (losses) on derivatives recognized in net income ) Other - - - Total other comprehensive income (loss) ) ) Comprehensive income Less: Comprehensive income attributable to noncontrolling interests 1 20 Comprehensive income attributable to ONEOK Partners, L.P. $ See accompanying Notes to Consolidated Financial Statements. 10 Table of Contents ONEOK Partners, L.P. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) A.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Our accompanying unaudited consolidated financial statements have been prepared in accordance with GAAP and reflect all adjustments that, in our opinion, are necessary for a fair presentation of the results for the interim periods presented.All such adjustments are of a normal recurring nature.The 2009 year-end consolidated balance sheet data was derived from audited financial statements but does not include all disclosures required by GAAP.These unaudited consolidated financial statements should be read in conjunction with our audited consolidated financial statements in our Annual Report. Our accounting policies are consistent with those disclosed in Note A of the Notes to Consolidated Financial Statements in our Annual Report. Recently Issued Accounting Standards Update The following recently issued accounting standards update affects our consolidated financial statements and related disclosures: Fair Value Measurements and Disclosures - In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements,” which established new disclosure requirements and clarified existing requirements for disclosures of fair value measurements.ASU 2010-06 required us to add two new disclosures, when applicable: (i) transfers in and out of Level 1 and 2 fair value measurements including the reasons for the transfers, and (ii) a gross presentation of activity within the reconciliation of Level 3 fair value measurements.Except for separate disclosure of purchases, sales, issuances and settlements in the reconciliation of our Level 3 fair value measurements, we applied this guidance to our disclosures beginning with our March 31, 2010, Quarterly Report.The separate disclosure of purchases, sales, issuances and settlements will be required beginning with our March 31, 2011, Quarterly Report, and we do not expect the impact to be material.ASU 2010-06 requires prospective application in the period of adoption, and we have not recast our prior-year disclosures.See Note B for more discussion of our fair value measurements. B.FAIR VALUE MEASUREMENTS Determining Fair Value - We define fair value as the price that would be received from the sale of an asset or the transfer of a liability in an orderly transaction between market participants at the measurement date.We use the income approach to determine the fair value of our derivative assets and liabilities and consider the markets in which the transactions are executed. While many of the contracts in our portfolio are executed in liquid markets where price transparency exists, some contracts are executed in markets for which market prices may exist, but the market may be relatively inactive.This results in limited price transparency that requires management’s judgment and assumptions to estimate fair values. For certain transactions, we utilize modeling techniques using NYMEX-settled pricing data and historical correlations of NGL product prices to crude oil prices.We validate our valuation inputs with third-party information and settlement prices from other sources, where available. In addition, as prescribed by the income approach, we compute the fair value of our derivative portfolio by discounting the projected future cash flows from our derivative assets and liabilities to present value using the interest rate yields to calculate present-value discount factors derived from LIBOR, Eurodollar futures and U.S. Treasury swaps. Finally, we consider the credit risk of our counterparties with whom our derivative assets and liabilities are executed. Although we use our best estimates to determine the fair value of the derivative contracts we have executed, the ultimate market prices realized could differ from our estimates, and the differences could be significant. 11 Table of Contents Recurring Fair Value Measurements - The following table sets forth our recurring fair value measurements for the periods indicated: June 30, 2010 Level 1 Level 2 Level 3 Total - Gross Netting (a) Total - Net (Thousands of dollars) Derivatives - commodity Assets (b) $
